            Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

ALEX SHTEYNSHLYUGER, M.D.,                     )
33 W. 46th Street., 5th Floor                  )
New York, NY 10036                             )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )
                                               )
CENTERS FOR MEDICARE                           )
& MEDICAID SERVICES,                           )
7500 Security Boulevard                        )
Baltimore, MD 21244                            )
                                               )
U.S DEPARTMENT OF HEALTH AND                   )
HUMAN SERVICES,                                )
200 Independence Ave., SW,                     )
Washington, D.C. 20201                         )
                                               )
       Defendants.                             )

                                       COMPLAINT

       1.      Plaintiff ALEX SHTEYNSHLYUGER brings this suit to force Defendants U.S.

DEPARTMENT OF HEALTH AND HUMAN SERVICES (“HHS”) and CENTERS FOR

MEDICARE AND MEDICAID SERVICES (“CMS”) to respond to and comply with

SHTEYNSHLYUGER’s FOIA requests for records pertaining to the enforcement of HIPAA’s

administrative simplification requirements (45 CFR Part 162) including electronic transactions,

such as ERA or EFT transactions. SHTEYNSHLYUGER also sought communications between

various lobbying interests and CMS.
             Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 2 of 13




                                           PARTIES

       2.      Plaintiff ALEX SHTEYNSHLYUGER, M.D. is a licensed physician and a

specialist in health economics whose articles are published in many peer-reviewed journals. He

is the FOIA requester in this case.

       3.      Defendant U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES

(“HHS”) is a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

       4.      Defendant CENTERS FOR MEDICARE AND MEDICAID SERVICES

(“CMS”) is a federal agency, a component of HHS, and subject to the Freedom of Information

Act, 5 U.S.C § 552.

                                JURISDICTION AND VENUE

       5.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                      APRIL 15, 2020, FOIA REQUEST (PROCEDURES)

       7.      On April 15, 2020, SHTEYNSHLYUGER submitted a FOIA request to CMS for

“all records regarding written standard procedures, policies, and training materials for

investigation and enforcement of complaints related to HIPAA administrative simplification

requirements (45 CFR Part 162), also known as ASETT (Administrative Simplification

Enforcement and Testing Tool) complaints from 1/1/2012 to 4/15/2020.” Exhibit 1.

       8.      On April 15, 2020, CMS acknowledged receipt of the request and assigned

reference number 041520207038 (PIN 3VEB) to the matter. Exhibit 2.




                                              -2-
              Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 3 of 13




        9.      On June 25, 2020, SHTEYNSHLYUGER sought an estimated completion date

for this request (reference number 041520207038) and seven other requests, which are all at

issue in this case. Exhibit 3 at 1.

        10.     On June 26, 2020, CMS informed SHTEYNSHLYUGER that the request is “in

process and review.” Exhibit 3 at 2.

        11.     As of the date of this filing, CMS has not issued a determination letter and has

produced no responsive records. In violation of 5 U.S.C. § 552(a)(7)(B)(ii), it has also failed to

provide an estimated completion date.

                    APRIL 22, 2020, FOIA REQUEST (HORIZON BCBS)

        12.     On April 22, 2020, SHTEYNSHLYUGER submitted a FOIA request to CMS for

“all records from 1/1/2017 to 4/22/2020 regarding: [1] CMS Complaint 19-OPR-01186 (also

known as 1186, 01186, 19OPR01186); [2] CMS Complaint 17-TRA-00900 (also known as

00900, 900, 17TRA00900); [3] CMS Complaint 18-TRA-01037 (also known as 01037, 1037,

and 18TRA01037); [and] [4] Any other CMS ASETT complaints involving Horizon Blue

Cross.” SHTEYNSHLYUGER provided additional search terms, such as “Horizon BCBSNJ,”

“phone numbers: 609-537-2322,” and “Jerome W. Kearns” to aid the search. Exhibit 4.

        13.     On April 23, 2020, CMS acknowledged receipt of the request and assigned

reference number 042320207001 (PIN Z59P) to the matter. Exhibit 5.

        14.     On June 25, 2020, SHTEYNSHLYUGER sought an estimated completion date

for this request (reference number 042320207001) and seven other requests, which are all at

issue in this case. Exhibit 3 at 1.

        15.     On June 26, 2020, CMS informed SHTEYNSHLYUGER to directly contact the

analyst listed in the acknowledgement letter. Exhibit 3 at 2.



                                               -3-
             Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 4 of 13




       16.     On June 28, 2020, SHTEYNSHLYUGER sought an update on the request from

the analyst assigned to this request. Exhibit 6.

       17.     On June 29, 2020, CMS claimed that SHTEYNSHLYUGER submitted this

request twice. CMS stated “control number has 042320207001 has been closed,” and it is

“working on control number 041320207068.” Exhibit 7.

       18.     On June 29, 2020, SHTEYNSHLYUGER clarified that control number

042320207001 and control number 041320207068 are not identical requests. Control number

041320207068 is not at issue in this case. Exhibit 7.

       19.     He also asked CMS to reopen the 042320207001 request and to provide a status

update. Exhibit 7.

       20.     CMS never responded to SHTEYNSHLYUGER’s clarification.

       21.     As of the date of this filing, CMS has not issued a determination letter and has

produced no responsive records. In violation of 5 U.S.C. § 552(a)(7)(B)(ii), it has also failed to

provide an estimated completion date.

                        APRIL 28, 2020, FOIA REQUEST (BCBS MA)

       22.     On April 28, 2020, SHTEYNSHLYUGER submitted a FOIA request to CMS for

“all records from 1/1/2017 to 4/20/2020 regarding: [1] CMS Complaint 19-XXX-01127 (also

known as 01127, 19XXX01127) against NASCO; [2] CMS Complaint 19-TRA-01144 (also

known as 01144, 1144, and 19TRA01144) against BCBS of Massachusetts; [3] CMS Complaint

18-TRA-01040 (also known as 01040, 1040, and 18TRA01040) against BCBS Association

(Blue Cross Blue Shield Association); [4] Any ASETT complaints involving BCBS of

Massachusetts; [5] Any ASETT Complaints involving NASCO; [and] [6] Any ASETT

Complaints involving Blue Cross Blue Shield Association.” SHTEYNSHLYUGER provided



                                                   -4-
              Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 5 of 13




additional search terms, such as “NASCO,” “BCBS MA,” “Giselle J Joffre,” and “Caitlin Klein”

to aid the search. Exhibit 8.

        23.     On April 28, 2020, CMS acknowledged receipt of the request and assigned

reference number 042820207042 (PIN 5DEE) to the matter. Exhibit 9.

        24.     On June 25, 2020, SHTEYNSHLYUGER sought an estimated completion date

for this request (reference number 042820207042) and seven other requests, which are all at

issue in this case. Exhibit 3 at 1.

        25.     On June 26, 2020, CMS informed SHTEYNSHLYUGER that the request is “in

process and review.” Exhibit 3 at 2.

        26.     As of the date of this filing, CMS has not issued a determination letter and has

produced no responsive records. In violation of 5 U.S.C. § 552(a)(7)(B)(ii), it has also failed to

provide an estimated completion date.

                 MAY 1, 2020, FOIA REQUEST (UNITED HEALTHCARE)

        27.     On May 1, 2020, SHTEYNSHLYUGER submitted a FOIA request to CMS for

“all records from 1/1/2017 to 5/1/2020 regarding: [1] CMS Complaint 19-TRA-01155 (also

known as 01155, 1155, 1[9]TRA01155) related to United Healthcare; [2] CMS complaints

involving United Healthcare and its subsidiaries Optum, Exante bank, UMR; [and] [3] CMS

complaints involving Oxford Health.” SHTEYNSHLYUGER provided additional search terms,

such as “United Healthcare,” “Oxford,” and “Douglas R Niska” to aid the search. Exhibit 10.

        28.     On May 11, 2020, CMS acknowledged receipt of the request and assigned

reference number 050120207060 (PIN 4P7G) to the matter. Exhibit 11.




                                              -5-
              Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 6 of 13




        29.     On June 25, 2020, SHTEYNSHLYUGER sought an estimated completion date

for this request (reference number 050120207060) and seven other requests, which are all at

issue in this case. Exhibit 3 at 1.

        30.     On June 26, 2020, CMS informed SHTEYNSHLYUGER that the request is “in

process and review.” Exhibit 3 at 2.

        31.     As of the date of this filing, CMS has not issued a determination letter and has

produced no responsive records. In violation of 5 U.S.C. § 552(a)(7)(B)(ii), it has also failed to

provide an estimated completion date.

                          MAY 8, 2020, FOIA REQUEST (ANTHEM)

        32.     On May 8, 2020, SHTEYNSHLYUGER submitted a FOIA request to CMS for

“all records from 1/1/2015 to 5/5/2020 regarding: [1] CMS Complaint 18-TRA-01039 (also

known as 01039, 1039, 18TRA01039) related to Anthem BCBS / Empire BCBS; [2] CMS

complaint 18-TRA-01397 (also known as 01397, 1397, 18TRA01397) related to Anthem BCBS

/ Empire BCBS; [and] [3] Any other CMS complaints involving Anthem BCBS or its

subsidiaries. SHTEYNSHLYUGER provided additional search terms, such as “Anthem BCBS,”

“Empire BCBS,” and “Ryan Reddick” to aid the search. Exhibit 12.

        33.     On May 11, 2020, CMS acknowledged receipt of the request and assigned

reference number 050820207007 (PIN ESQQ) to the matter. Exhibit 13.

        34.     On June 25, 2020, SHTEYNSHLYUGER sought an estimated completion date

for this request (reference number 050820207007) and seven other requests, which are all at

issue in this case. Exhibit 3 at 1.

        35.     On June 26, 2020, CMS informed SHTEYNSHLYUGER that the request is “in

process and review.” Exhibit 3 at 2.



                                              -6-
             Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 7 of 13




       36.     As of the date of this filing, CMS has not issued a determination letter and has

produced no responsive records. In violation of 5 U.S.C. § 552(a)(7)(B)(ii), it has also failed to

provide an estimated completion date.

                           MAY 11, 2020, FOIA REQUEST (AMA)

       37.     On May 11, 2020, SHTEYNSHLYUGER submitted a FOIA request to CMS for

“all records from 1/1/2015 to 5/1/2020 regarding electronic transactions including that involve:

[1] AMA (American Medical Association); [2] AMA Insurance; [3] MGMA (Medical Group

Management Association); [4] BCBS Association (Blue Cross Blue Shield Association); [5]

America’s Health Insurance Plans (AHIP); [6] X12; [7] American Hospital Association; [and]

[8] CAQH.” Exhibit 14.

       38.     On May 12, 2020, in an email with the subject line “Case # 051120207025,”

CMS asked SHTEYNSHLYUGER for clarification “exactly how [he] explained it to [CMS]

during [their] phone conversation.” Exhibit 15.

       39.     On May 20, 2020, SHTEYNSHLYUGER submitted the following clarified

request:

       All records from 1/1/2015 to 5/1/2020 regarding electronic transactions including[:]
       (1) HIPAA administrative simplification requirements including but not limited to 45
       CFR Parts 160, 162, and 164;
       (2) fees and costs of electronic transactions including but not limited to ERA
       (electronic remittance advice), EFT (electronic funds transfer), credit cards, virtual
       payment cards, prepaid cards and debit cards, checks;
       (3) electronic transactions including but not limited to ERA, EFT, electronic
       attachments, 835 transactions, 270/271 eligibility and benefit verification
       transactions, claim submissions;
       (4) Any aspects of HIPAA administrative simplification requirements including but
       not limited standard transactions, fees for standard transactions, enforcement of CMS
       regulations, guidance, payment methods, telecommunication fees, that involve the
       following:
                AMA (American Medical Association)
                AMA Insurance
                MGMA (Medical Group Management Association)


                                              -7-
              Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 8 of 13




                 BCBS Association (Blue Cross Blue Shield Association)
                 America's Health Insurance Plans (AHIP)
                 X12
                 American Hospital Association
                 CAQH

Exhibit 16.

        40.     On June 17, 2020, SHTEYNSHLYUGER asked CMS whether it received his

revised request. Exhibit 17.

        41.     On June 17, 2020, CMS formally provided the reference number 051120207025

(PIN 5FFY) for this matter. Exhibit 17.

        42.     On June 25, 2020, SHTEYNSHLYUGER sought an estimated completion date

for this request (reference number 051120207025) and seven other requests, which are all at

issue in this case. Exhibit 3 at 1.

        43.     On June 26, 2020, CMS informed SHTEYNSHLYUGER that the request is “in

process and review.” Exhibit 3 at 2.

        44.     As of the date of this filing, CMS has not issued a determination letter and has

produced no responsive records. In violation of 5 U.S.C. § 552(a)(7)(B)(ii), it has also failed to

provide an estimated completion date.

                      MAY 22, 2020, FOIA REQUEST (IN NETWORK)

        45.     On May 22, 2020, SHTEYNSHLYUGER submitted the following FOIA request

to CMS:

        All records from 1/1/2015 to 5/20/2020 regarding[:]
        (1) HIPAA administrative simplification requirements including but not limited to 45
        CFR Parts 160, 162, and 164;
        (2) fees and costs of electronic transactions including but not limited to ERA
        (electronic remittance advice), EFT (electronic funds transfer), credit cards, virtual
        payment cards, prepaid cards and debit cards, checks;




                                               -8-
              Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 9 of 13




        (3) electronic transactions including but not limited to ERA, EFT, electronic
        attachments, 835 transactions, 270/271 eligibility and benefit verification
        transactions, claim submissions;
        (4) Any aspects of HIPAA administrative simplification requirements including but
        not limited standard transactions, fees for standard transactions, enforcement of CMS
        regulations, guidance, payment methods, telecommunication fees, that involve the
        following:
                In-network (contracted or participating) healthcare providers and out-of-
                network (non-contracted or non-participating) providers

Exhibit 18.

        46.      On May 26, 2020, CMS acknowledged receipt of the request and assigned

reference number 052620207006 (PIN 4FRU) to the matter. Exhibit 19.

        47.      On June 25, 2020, SHTEYNSHLYUGER sought an estimated completion date

for this request (reference number 051120207025) and seven other requests, which are all at

issue in this case. Exhibit 3 at 1.

        48.      On June 26, 2020, CMS informed SHTEYNSHLYUGER that the request is “in

process and review.” Exhibit 3 at 2.

        49.      As of the date of this filing, CMS has not issued a determination letter and has

produced no responsive records. In violation of 5 U.S.C. § 552(a)(7)(B)(ii), it has also failed to

provide an estimated completion date.

                 JUNE 10, 2020, FOIA REQUEST (PROCESSING RECORDS)

        50.      On June 10, 2020, SHTEYNSHLYUGER submitted a FOIA request to CMS for

“all   records   regarding   FOIA      control   numbers   071120197075    and   111220197053.”

SHTEYNSHLYUGER specified that he is seeking “communications, status reports/checks,

search records, CMS’s acknowledgement letters, processing notes, response letters, and other

records created during the processing of the requests FOIA 071120197075 submitted on




                                                 -9-
             Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 10 of 13




7/8/2019 and FOIA Request 111220197053 submitted on 12/4/2019.” The time frame of the

search is July 8, 2019, to June 10, 2020. Exhibit 20.

       51.     Having received no acknowledgement from CMS, SHTEYNSHLYUGER re-

attached the original request and asked for a status update on June 25, 2020. Exhibit 3 at 1.

       52.     On June 26, 2020, CMS claimed that the “attached letter is not a request, instead a

status request since both CTRL #s listed (071120197075 and 111220197053) are still in

process.” Exhibit 3 at 2.

       53.     On June 29, 2020, SHTEYNSHLYUGER stated that this is indeed a separate and

new FOIA request.” Exhibit 21.

       54.     He further clarified: “With this FOIA request, I am seeking all records that were

created in processing the two requests (FOIA 071120197075 and 111220197053). This is a

separate FOIA request. It seeks distinct information from any other FOIA request. Please

provide me a reference number and status update on this request.” Exhibit 21.

       55.     On July 13, 2020, SHTEYNSHLYUGER asked CMS to provide a reference

number and status update on this request. Exhibit 22.

       56.     CMS never responded.

       57.     As of the date of this filing, CMS has not complied with FOIA and has produced

no responsive records. In violation of 5 U.S.C. § 552(a)(7)(B)(ii), it has also failed to provide an

estimated completion date.

              COUNT I – APRIL 15, 2020, FOIA REQUEST (PROCEDURES)

       58.     The above paragraphs are incorporated by reference.

       59.     Defendants are federal agencies and subject to FOIA.

       60.     The requested records are not exempt under FOIA.

       61.     Defendants have refused to produce the requested records in a timely manner.

                                               - 10 -
      Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 11 of 13




      COUNT II – APRIL 22, 2020, FOIA REQUEST (HORIZON BCBS)

62.     The above paragraphs are incorporated by reference.

63.     Defendants are federal agencies and subject to FOIA.

64.     The requested records are not exempt under FOIA.

65.     Defendants have refused to produce the requested records in a timely manner.

         COUNT III – APRIL 28, 2020, FOIA REQUEST (BCBS MA)

66.     The above paragraphs are incorporated by reference.

67.     Defendants are federal agencies and subject to FOIA.

68.     The requested records are not exempt under FOIA.

69.     Defendants have refused to produce the requested records in a timely manner.

 COUNT IV – MAY 1, 2020, FOIA REQUEST (UNITED HEALTHCARE)

70.     The above paragraphs are incorporated by reference.

71.     Defendants are federal agencies and subject to FOIA.

72.     The requested records are not exempt under FOIA.

73.     Defendants have refused to produce the requested records in a timely manner.

          COUNT V – MAY 8, 2020, FOIA REQUEST (ANTHEM)

74.     The above paragraphs are incorporated by reference.

75.     Defendants are federal agencies and subject to FOIA.

76.     The requested records are not exempt under FOIA.

77.     Defendants have refused to produce the requested records in a timely manner.

            COUNT VI – MAY 11, 2020, FOIA REQUEST (AMA)

78.     The above paragraphs are incorporated by reference.

79.     Defendants are federal agencies and subject to FOIA.

80.     The requested records are not exempt under FOIA.


                                      - 11 -
              Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 12 of 13




      81.       Defendants have refused to produce the requested records in a timely manner.

               COUNT VII – MAY 22, 2020, FOIA REQUEST (IN NETWORK)

      82.       The above paragraphs are incorporated by reference.

      83.       Defendants are federal agencies and subject to FOIA.

      84.       The requested records are not exempt under FOIA.

      85.       Defendants have refused to produce the requested records in a timely manner.

      COUNT VIII – JUNE 10, 2020, FOIA REQUEST (PROCESSING RECORDS)

      86.       The above paragraphs are incorporated by reference.

      87.       Defendants are federal agencies and subject to FOIA.

      88.       The requested records are not exempt under FOIA.

      89.       Defendants have refused to produce the requested records in a timely manner.

WHEREFORE, SHTEYNSHLYUGER asks the Court to:

         i.     declare that Defendants have violated FOIA;

         ii.    order Defendants to conduct a reasonable search for records and to produce the

                requested records;

         iii. enjoin Defendants from withholding non-exempt public records under FOIA;

         iv. award SHTEYNSHLYUGER attorneys’ fees and costs; and

         v.     award such other relief the Court considers appropriate.


Dated: July 29, 2020
                                                        RESPECTFULLY SUBMITTED,

                                                        /s/ Matthew V. Topic

                                                        Attorneys for Plaintiff,
                                                        ALEX SHTEYNSHLYUGER

                                                        Matthew Topic, D.C. Bar No. IL0037
                                                        Joshua Burday, D.C. Bar No. IL0042

                                               - 12 -
Case 1:20-cv-02062 Document 1 Filed 07/29/20 Page 13 of 13




                                   Merrick Wayne, D.C. Bar No. IL0058
                                   LOEVY & LOEVY
                                   311 N. Aberdeen, Third Floor
                                   Chicago, IL 60607
                                   (312) 243-5900
                                   foia@loevy.com




                          - 13 -
